                           Case 1:18-cv-07871-NRB Document 14 Filed 01/18/19 Page 1 of 1




                                                        Attorneys at Law
                                                 32-72 Steinway Street, Suite 402
                                                    Astoria, New York 11103


Frank A. Ortiz (1931-2016)                                                                             Tel. (718) 522-1117
Norma E. Ortizw                                                                                        Fax (718) 596-1302
  ________                                                                                        email@ortizandortiz.com

Martha J. de Jesusw
w
    (Admitted in New York and New Jersey)




                                                                              January 18, 2019



                Hon. Naomi R. Buchwald
                500 Pearl Street
                New York, New York 10007
                                                                       Re:    Noble v. Mount Olivet Church
                                                                              Civil Case No. 18-cv-07871

                                                                              Status Report
                Dear Judge Buchwald:

                        I have called, sent text messages, and emailed Mr. Hemmings since our last conference.
                I have requested that he provide my client access to the property to conduct an appraisal and
                obtain an estimate of repairs. Although Mr. Hemmings agreed to provide my client access to
                the property in December, he has not responded to me since then. On January 14th, my office
                emailed Mr. Hemmings, repeated our request, and reminded him of the status report due today.
                We have not received a response.

                       I presume that the government shutdown has impacted the Court’s calendar and
                availability. Therefore, I request that Your Honor schedule another conference call when it is
                convenient.

                          Thank you for your time and consideration.

                                                                              Very truly yours,

                                                                              S/Norma E. Ortiz

                cc: Francis Hemmings, Esq.
